Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 2-24 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 2, 13 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15  of the copending Publication  No 14/327902.Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 2,  8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of the patent No 9881058.Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 2, 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 21 of the patent No 10210219.Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 2-24 are allowable if the above mentioned double patenting is addressed.

Reason for Allowance
Independent claims 2, 13 and 24 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),      
 	in response to detecting a presence of the user, presenting consecutive content items that include a first content item followed by a second content item to be presented to the user, wherein the first content item is presented to the user during a first time period; 
in response to determining that user attention to the first content item has not been detected during the first time period, presenting the second content item from the consecutive content items to the user during  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165   

03/12/2021